                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   CHRISTOPHER JOHNSON,                                           No. C 18-00994 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13   ACCURATE BACKGROUND, LLC, a                                    ORDER DENYING
                                                                         14   California limited liability company; FIRST                    MOTION TO DISMISS
                                                                              CORPORATE CONSULTING INC., an                                  OR SEVER
                                                                         15   Illinois corporation dba UNITED RISK
                                                                              INTERNATIONAL and INTERNATIONAL
                                                                         16   TRACE; NEVER ENDING IDENTITY
                                                                              SCREENING, LLC, a Virginia limited liability
                                                                         17   company; and NATIONAL RAILROAD
                                                                              PASSENGER CORPORATION dba
                                                                         18   AMTRAK, a District of Columbia corporation,

                                                                         19                  Defendants.
                                                                                                                             /
                                                                         20
                                                                         21                                         INTRODUCTION

                                                                         22          In this wrongful termination and consumer-reporting action, defendant former employer

                                                                         23   moves to dismiss certain claims on the ground that plaintiff previously dismissed defendant

                                                                         24   with prejudice. In the alternative, defendant employer requests it be severed from this action as

                                                                         25   a misjoined party. For the reasons set forth below, both motions are DENIED.

                                                                         26                                           STATEMENT

                                                                         27          Plaintiff Christopher Johnson applied to work for defendant National Railroad Passenger

                                                                         28   Corporation, doing business as Amtrak. Amtrak offered plaintiff a job subject to a background
                                                                              check. Plaintiff alleges that the consumer-reporting defendants furnished Amtrak with an
                                                                          1   erroneous criminal background report containing a purported felony conviction. Plaintiff has
                                                                          2   never been convicted of a crime. Plaintiff also alleges that when he informed Amtrak’s human
                                                                          3   resources department about the inaccuracies in the report, which plaintiff claims were
                                                                          4   immediately discoverable, Amtrak still rescinded the job offer based wholly on the criminal
                                                                          5   conviction in the background report (Second Amd. Comp. ¶¶ 13–14, 16–30).
                                                                          6          In January 2018, plaintiff filed the instant lawsuit against Amtrak and a consumer-
                                                                          7   reporting agency. Plaintiff’s original complaint contained nine claims for relief, including three
                                                                          8   claims against Amtrak for both consumer-reporting violations and discrimination under
                                                                          9   California’s Fair Employment and Housing Act (“FEHA”). Plaintiff sued under the theory that
                                                                         10   Amtrak denied plaintiff employment based on its bright-line policy of disqualifying applicants
                                                                         11   with criminal records, and that bright-line policy disparately impacted African American
United States District Court
                               For the Northern District of California




                                                                         12   applicants (Dkt. No. 1-1 ¶ 39–40; Second Amd. Comp. ¶¶ 37).
                                                                         13          The parties agree that plaintiff and Amtrak then entered into a confidential settlement
                                                                         14   agreement (Br. 2–3; Opp. 1–3, 6). In April 2018, plaintiff filed a notice of voluntary dismissal,
                                                                         15   dismissing Amtrak with prejudice (Dkt. No. 14). The notice of dismissal did not append the
                                                                         16   settlement agreement. Nor did the parties request the Court to retain ancillary jurisdiction to
                                                                         17   enforce any settlement agreement. The notice of dismissal stated in relevant part:
                                                                         18                [P]ursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i)
                                                                                           Plaintiff Christopher Johnson voluntarily dismisses only . . . Amtrak
                                                                         19                . . . . Such dismissal shall be with prejudice.
                                                                         20          Perhaps as part of the settlement, Amtrak thereafter hired plaintiff as an electrician in
                                                                         21   one of its Oakland facilities but terminated his employment less than four months later. Amtrak
                                                                         22   claims it terminated plaintiff’s employment because he violated safety policies. Plaintiff alleges
                                                                         23   he was terminated in retaliation for asserting his original claims against Amtrak and that the
                                                                         24   cited safety violations were pretextual grounds (Second Amd. Comp. ¶¶ 5–6, 37–40).
                                                                         25          Plaintiff has amended his complaint twice. The first amended complaint added two
                                                                         26   more consumer-reporting defendants. The operative second amended complaint re-named
                                                                         27   Amtrak as a defendant. The second amended complaint contains eight claims for relief against
                                                                         28   the consumer-reporting defendants regarding the background report and asserts two claims


                                                                                                                              2
                                                                          1   solely against Amtrak: (1) retaliatory termination under the FEHA and (2) California common
                                                                          2   law wrongful termination in violation of public policy (Dkt. Nos. 34, 41).
                                                                          3          Amtrak now moves to dismiss plaintiff’s ninth and tenth claims regarding his
                                                                          4   termination on the ground that plaintiff previously dismissed Amtrak with prejudice. In the
                                                                          5   alternative, Amtrak requests to sever itself from this action as a misjoined party. This order
                                                                          6   follows full briefing and oral argument.
                                                                          7                                              ANALYSIS
                                                                          8          Both parties support their arguments with matters outside the pleadings, inviting
                                                                          9   consideration of their interpretations of the settlement agreement. In the context of a motion to
                                                                         10   dismiss under Rule 12(b)(6), a district court may take judicial notice of facts “not subject to
                                                                         11   reasonable dispute” or may examine documents incorporated into the complaint by reference
United States District Court
                               For the Northern District of California




                                                                         12   without converting the motion into one for summary judgment. Khoja v. Orexigen
                                                                         13   Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). The settlement agreement and extra-
                                                                         14   pleading matters are neither. The parties do not request judicial notice. This order declines to
                                                                         15   judicially notice them and does not convert this motion into one for summary judgment.
                                                                         16          Amtrak asserts, without any authority, that plaintiff’s “prior dismissal of Amtrak with
                                                                         17   prejudice from this very same action in January serves as a bar to naming Amtrak anew as a
                                                                         18   defendant on unrelated claims,” in this same action (Br. 1). The earlier dismissal with prejudice
                                                                         19   operates to bar any and all claims previously asserted against Amtrak, but those claims have not
                                                                         20   been re-asserted. What is now asserted against Amtrak are new claims based on events after the
                                                                         21   dismissal. Those new claims based on later events are not barred. Plaintiff could assert them in
                                                                         22   a new lawsuit and has instead asserted them in the original suit by way of amendment. If the
                                                                         23   settlement agreement contains a covenant not to sue, possibly that would bar the new claims but
                                                                         24   nothing of the sort has been shown. As for severance, we will wait until the final pretrial
                                                                         25   conference to see whether separate trials will be warranted. Meanwhile, discovery can proceed
                                                                         26   as to all parties for the sake of efficiency. This is without prejudice to an early motion for
                                                                         27   summary judgment by Amtrak.
                                                                         28


                                                                                                                               3
                                                                          1                                           CONCLUSION
                                                                          2          For the foregoing reasons, Amtrak’s motion to dismiss is DENIED. Amtrak’s motion to
                                                                          3   sever its trial from the other defendants is DENIED.
                                                                          4
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: November 29, 2018.
                                                                                                                                     WILLIAM ALSUP
                                                                          8                                                          UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              4
